Title: To James Madison from Joseph Jones, 23 June 1785
From: Jones, Joseph
To: Madison, James


Dr Sir.
Richmond 23d. June 1785.
Mr. Beckley has at length furnished me with a copy of the resolution you lately requested might be sent to you. I confide it to the care of Mr. Maury of Fredericksburg in hopes it will get safe and soon to your hands. Mr. Blair tells me a Copy of this resolution has been transmitted to the State of Maryland but knows nothing further of the matter—perhaps the Clerk or Speaker sent one to Mr. Mason. It wod. seem necessary something shod. be done in it previous to the meeting of the Assembly. My determination is to be in King George by the 8th. or 10th. next month where I shall stay a few days before I set out on my trip to Berkeley. I shod. be glad to hear from you and if you mean to leave orange wch. way you bend your course. Yr. friend & Servt
Jos: Jones.
